DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This office action is a response to an application filed 07/29/2019 wherein claims 21 – 28 and 34 - 45 are pending and ready for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 22 cites in part a non-cellular unlicensed-band network. The specification and drawings do not define what is meant by a non-cellular unlicensed ban.  The Examiner will consider this limitation as an unlicensed band (etc. Wifi, Bluetooth™).

                                           Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 21 - 26, 34 – 35, 37, 41 – 42, and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sano; Shoichi, US 20080046542 A1, February 21, 2008, hereafter referred to as Sano In view of Reznik; Yuriy et al, US 20140019635 A1, January 16, 2014, hereafter referred to as Reznik. 
 
           As to claim 21, Sano teaches a user device - Sano [0063] Figure 1 user device communication terminal apparatus 4 and 5 comprising:
            a network interface configured to communicate with a wireless network - Sano [0064] The communication terminal apparatus 4 and the other party's communication terminal apparatus 5 are each provided with the cellular interface CI corresponding to the cellular network 6 and the WLAN interface WI corresponding to the WLAN 8. Here, the claimed ‘network interface’ is taught by Sano as ‘cellular interface CI and WLAN interface WI.’ It is noted the network-facing interfaces are taught by Sano as ‘‘Base Station and WLAN AP’, respectively, the wireless network comprising at least a network controller and at least one wireless network entity - Sano [0065] The cellular network 6 includes a cellular exchanger 10 that serves as a server for the communication terminal apparatuses 4, 5, and a plurality of base stations 121, 122.  Here, the claimed ‘wireless network’ is taught by Sano as ‘cellular network 6’ whereas the claimed ‘wireless network entity’ is taught by Sano as ); 
            a processor apparatus in data communication with the network interface - Sano [0065] The communication terminal apparatus 4 is connected to the cellular exchanger 10 via the base station 121, using a connection medium of cellular electric wave 18); and
            a non-transitory computer-readable apparatus in data communication with the processor apparatus, the non-transitory computer-readable apparatus comprising a storage medium having at least one computer program stored thereon, the at least one computer program comprising a plurality of instructions – Sano [0074] a program storage area 58 and a data storage area 60 are set in the program/data storage memory 46, the plurality of instructions being configured to, when executed by the processor apparatus, cause the user device to:
                      measure at least one network parameter associated with a second wireless network, the measurement based at least on a radio frequency scan at a location of the user device – Sano [0069 and 0004] since at ‘69…when a communication state deteriorates during communication through the WLAN interface WI, the cellular interface CI, which is not operating, is connected to the power supply, and electric wave reception intensity, etc., at the cellular interface CI is checked. Here, the claimed ‘measure’ is taught by Sano as ‘checked’ whereas the claimed ‘second network’ is taught by Sano as ‘Cellular’ because the first network is the WLAN network. The claimed ‘at least one network parameter’ is taught by Sano as ‘reception intensity’, since at 04’ The WLAN system includes IEEE (Institute of Electrical and Electronic Engineers) 802.11g, and WiMAX (Worldwide Interoperability for Microwave Access.  Here, the claimed ‘radio frequency scan’ is suggested by Sano as ‘802.11g’ as the standard provides for a message scanning for scan and probe requests); and, 
                     based on a determination that the measured at least one network parameter meets at least one first prescribed criterion, cause reporting of data relating to the at least one measured network parameter to the network controller – Sano [0069]… If the cellular interface CI is determined to be capable of communication, communication connection is changed to the cellular interface CI (step S3) which takes over the communication and sends a request for a call change to the network side (step S4).  Here, the claimed ‘determination’ is taught by Sano as ‘measured’ the claimed ‘network parameter’ is taught by Sano as ‘intensity’ whereas the claimed ‘reporting’ is taught by Sano as ‘is sent’), the reported data enabling the network controller to, based at least on the reported at least one network parameter, adjust at least one transmit parameter of the at least one wireless network entity - Sano [0090] If the measurement of the electric wave reception intensity level at the cellular interface CI is the specified value or higher at step S23, communication through the cellular interface CI is possible. As a result, a request for connection changeover arrangement is sent to the cellular network 6 (cellular exchanger 10) and to the WLAN 8 (SIP server 14) (step S27), and connection (call) at the cellular interface CI is set, which is followed by passing over of communication connection from the WLAN interface WI to the cellular interface CI (step S28) to continue the communication.  SANO SUGGESSTS the measurement based at least on a radio frequency scan at a location of the user device REZNIK TEACHES the measurement based at least on a radio frequency scan at a location of the user device – Reznik [0183 and 0060] since at ‘183…Adaptation Set properties may not be explicitly defined as attributes or descriptors within Adaptation Set elements. In order to properly collect (and/or verify) such information, the client may also scan properties of Representations included in corresponding Adaptation Sets since at ‘60…In addition to, or in lieu of, the information from the GPS chipset 136, the WTRU 102 may receive location information over the air interface. Here, the claimed ‘radio frequency scan’ is taught by Reznik as ‘scan’ whereas the claimed ‘location’ is taught by Reznik as ‘location information’ because the chipset is embedded in the user device).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ Reznik standard 802.11 message scanning to Sano operations.  

            As to claim 22, the combination of Sano and Reznik teaches the user device of Claim 21, wherein the wireless network comprises a non-cellular unlicensed-band network using a first air interface technology – Reznik [0086] Streaming in a wired and/or a wireless network (e.g., 3G, WiFi, Internet) may find useful (or perhaps require) adaptation due to variable bandwidth in the network.  Here, the claimed ‘unlicensed band’ is taught by Reznik as ‘Wifi’ because the Wireless Fidelity standard uses 2.4 and 5.8 Ghz which are unlicensed bands whereas the claimed ‘wireless network’ is illustrated by Reznik in Fig. 1A as 114a) and the second wireless network comprises an unlicensed-band cellular network using a second air interface technology – Sano [0061] The processor 118 may further be coupled to other peripherals 138, which may include…a Bluetooth.RTM. Module.  Here, the claimed ‘second air interface technology’ is taught by Reznik as ‘Bluetooth’ which may be connected to a second wireless network represented via 114b in Figure 1A).

             As to claim 23 the combination of Sano and Reznik teaches the user device of Claim 22, wherein the wireless network comprises a wireless local area network (WLAN), and the second wireless network comprises a Long Term Evolution (LTE) network – Sano [0063] As shown in FIG. 1, the communication system 2 includes an Internet-based network, such as wireless LAN (Wireless Local Area Network: WLAN. The communication system 2 is constructed as a system capable of communication through the cellular network 6 or the WLAN network 8) the WLAN-based signals and the LTE-based signals being competitive with each other within the location and within an unlicensed band utilized by both the WLAN and the LTE network – Sano [0009]  A communication apparatus equipped with a plurality of interfaces serving such networks as cellular network and WLAN can select a network according to an electric wave reception intensity level.  Here, the claimed ‘LTE network; is suggested by Sano as ‘cellular network’ because LTE is a cellular network technology.  WHILE SANO SUGGESTS AN LTE NETWORK REZNIK TEACHES the WLAN-based signals and the LTE-based signals being competitive with each other within the location and within an unlicensed band utilized by both the WLAN and the LTE network – Reznik [0048] The base station 114b in FIG. 1A may be a wireless router, Home Node B, Home eNode B, or access point, for example, and may utilize any suitable RAT for facilitating wireless connectivity in a localized area… the WTRUs 102c, 102d may utilize a cellular-based RAT (e.g., WCDMA, CDMA2000, GSM, LTE, LTE-A, etc.  Here, the claimed ‘WLAN and the LTE’ is taught by Reznik as ‘GSM, LTE, LTE-A). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ Reznik license and unlicensed radio technology.  Sano suggests the use of the LTE standard but is not explicit.  Reznik provides for a plurality of cellular-based technologies that would motivate Sano because Reznik options enable enhanced parsing of incoming media for selection of the correct interface in the execution of incoming call processing as taught by Sano at location [0003]).

             As to claim 24, the combination of Sano and Reznik teaches the user device of Claim 21, wherein the plurality of instructions are further configured to, when executed by the processor apparatus, cause the user device to report second data relating to a connection established between the user device and the at least one wireless network entity – Sano [0070] As shown in FIG. 3, the network side receives the request for the call change during communication with the communication terminal apparatus 4 (step S11).  Here, the claimed ‘report second data’ is taught by Sano as ‘receives the request’ whereby the second the reporting of the second data being subsequent to the adjustment of the at least one transmit parameter– Sano [0070]…Based on the request, the network side changes a call (step S12), and maintains the communication. Here, the claimed ‘subsequent’ is taught by Sano as ‘Based on’ which is a condition that happens after the request is received), the second data enabling evaluation by the network controller to determine that at least one parameter related to the connection does not meet at least one second prescribed criterion and based at least thereon, cause one or more of: (i) adjustment of the at least one transmit parameter of the at least one network entity, or (ii) adjustment of at least one transmit parameter of the user device – Sano [0069] when a communication state deteriorates during communication through the WLAN interface WI, the cellular interface CI, which is not operating, is connected to the power supply, and electric wave reception intensity, etc., at the cellular interface CI is checked. If the cellular interface CI is determined to be capable of communication, communication connection is changed to the cellular interface CI (step S3) which takes over the communication and sends a request for a call change to the network side (step S4).

            As to claim 25, the combination of Sano and Reznik teaches the user device of Claim 24, wherein the at least one second prescribed criterion comprises one or more of: (i) data rate, (ii) error rate, or (iii) a number of disconnects associated with the connection – Reznik [0085] A streaming client may adopt robust rate estimation and stream switching logic, which may produce decisions in the presence of caching and transcoding operations in the network.  Here, the claimed ‘prescribed condition’ is taught by Sano as ‘rate estimation’.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sano with Reznik decision logic enabling additional measurement attributes to enhance the receptivity measurements.  Sano motivation stems from a desire to provide interfaces operating according to electric wave reception intensity or a 

            As to claim 26, the combination of Sano and Reznik teaches the user device of Claim 21, wherein the adjustment to the at least one transmit parameter is selected so as to allow another user device to perform data communication with the second wireless network subsequent to the adjustment of the at least one transmit parameter of the at least one network entity – Sano [0115] In the call setting process at the cellular network 6 (step S210), as shown in FIG. 19, the cellular interface CI sends a request for call setting to the cellular exchanger 10 (step S211), which executes call setting between the cellular interface CI and the gateway 20 (step S212). 

As to claims 29 - 33. (Canceled)

             As to claim 34, Sanos teaches a method of enhancing wireless connectivity for a client device – Sano [0031] FIG. 2 is a flowchart of a process procedure executed at a communication terminal apparatus, the method comprising:
            detecting a degraded condition of a connection between the client device and a wireless access node – Sano [0069] …With an intensity level of a received electric wave lower than the reference value, the deterioration of a communication state is concluded, and, with an intensity level exceeding the reference value, a fine communication state is concluded), the connection utilizing a first wireless signal type – Sano [0069] when a communication state deteriorates during communication through the WLAN interface WI, the cellular interface CI, which is not operating, is connected to the power supply, and electric wave reception intensity, etc., at the cellular interface CI is checked); 
             based at least on the detecting, causing the client device to measure at least one connectivity parameter – Sano [0069]… If the cellular interface CI is determined to be capable of communication, communication connection is changed to the cellular interface CI (step S3) which takes over the communication and sends a request for a call change to the network side (step S4).  Here, the claimed ‘determination’ is taught by Sano as ‘measured’ the claimed ‘network parameter’ is taught by Sano as ‘intensity’;
           receiving first data representative of the measured at least one connectivity parameter – Sano [0069] During communication, the cellular interface CI and the WLAN interface WI are each monitored for a communication state, such as electric wave reception intensity); based on the received first data, modifying at least one transmit characteristic of the wireless access node – Sano [0090] a request for connection changeover arrangement is sent to the cellular network 6 (cellular exchanger 10) and to the WLAN 8 (SIP server 14) Here, the claimed ‘first data’ is taught by Sano as ‘a request’); and
            transmitting second data representative of the modified at least one transmit characteristic to the wireless access node - Sano [0090]  and connection (call) at the cellular interface CI is set, which is followed by passing over of communication connection from the WLAN interface WI to the cellular interface CI (step S28) to continue the communication.  Here, the claimed ‘transmitting’ is taught by Sano as ‘passing’ whereas the claimed ‘second data’ is taught by Sano as ‘communication connection’ whereas the claimed ‘access node’ is taught by Sano as ‘SIP server 14’), the second data enabling configuration of the wireless access nodes based on the modified transmit characteristic – Sano [0091] While communication is going on through the cellular interface CI, the WLAN interface WI is connected to the power supply periodically to measure an electric wave reception intensity level at the WLAN interface.  , the configuration of the wireless access node enabling at least mitigation of the degraded condition – Sano [0093] During phone communication under the call A, if the communication state of the WLAN interface WI of the communication terminal apparatuses 4 deteriorates, communication connection is changed from the WLAN interface WI to the cellular interface CI at the communication terminal apparatuses 4 to establish the call B. WHILE SANO SUGGESTS the configuration of the wireless access node enabling at least mitigation of the degraded condition RIZNIK TEACHES the configuration of the wireless access node enabling at least mitigation of the degraded condition If the actual amount of data received is much less, the client may choose to use higher-rate-encoded streams, for example; (2) the potential for degraded video quality due to receiving twice-encoded (transcoded) video instead of switching to the video that may be encoded at same rate.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sano with Reznik to accommodate conditions where the signal hasn’t deteriorated but has been degraded.  A signal that has deteriorated may lack a carrier wave whereas a degraded signal may lack intensity.  Sano motivation stems from a desire to provide interfaces operating according to electric wave reception intensity or a communication condition to offer a highly convenient communication environment without impairing a degree of freedom in communication, as taught by Sano at location [0009]).

           As to claim 35, the combination of Sano and Reznik teaches the method of Claim 34, wherein: the enabling of the configuration of the wireless access node comprises causing adjustment of a transmit power of the wireless access node; and the method further comprises:
           monitoring a condition of the connection subsequent to the causing of the adjustment of the transmit power thereof – Sano [0069] With an intensity level of a received electric wave lower than the reference value, the deterioration of a communication state is concluded, and, with an intensity level exceeding the reference value, a fine communication state is concluded. Here, the claimed ‘monitoring’ is taught by Sano as ‘concluded’ because the decision is based on monitoring the condition device signal); and
          based on a determination that the monitored condition does not meet a prescribed criterion, causing at least one of (i) further modification of at least one of the transmit characteristic corresponding to the wireless access node, or (ii) modification of a transmit characteristic of the client device – Sano [0069] If the cellular interface CI is determined to be capable of communication, communication connection is changed to the cellular interface CI).

           As to claim 37, the combination of Sano and Reznik teaches the method of Claim 34, wherein the measured at least one connectivity parameter comprises measurement of a radio frequency parameter relating to a coexisting second wireless signal type – Sano [0089] an electric wave reception intensity level at the WLAN interface WI is measured, and a judgment is made on whether a resulting measurement is a specified value or higher, or lower than the specified value, the client device being configured to perform data communication independently via the first and second wireless signal types – Sano [0089] When the measurement is lower than the specified value, the cellular interface CI is connected to the power supply, and an electric wave reception intensity level at the cellular interface CI is measured, then a judgment is made on whether a resulting measurement is a specified value or higher, or lower than the specified value).

           As to claim 41, claim 41 is a non-transitory computer readable apparatus that is directed to the method of claim 1.  Therefore, claim 41 is rejected for the reasons as set forth in claim 1.  

          As to claim 42, the combination of Sano and Reznik teaches the non-transitory computer-readable apparatus of Claim 41, wherein the plurality of instructions are further configured to, when executed by a processor apparatus, cause the network apparatus to: receive and evaluate data representative of a performance metric associated with the base station – Sano [0070] As shown in FIG. 3, the network side receives the request for the call change during communication with the communication terminal apparatus 4.  Here, the claimed ‘network apparatus’ is taught by Sano as ‘network side’ whereas the claimed ‘data’ is taught by Sano as ‘request’ because a call change is indicative of a degraded condition and is associated with the base station as it is the base station QoS transmission metric);
             based on (i) a change in the data over a period of time and (ii) a determination that the at least one transmit characteristic should be modified further, cause a second modification of the at least one transmit characteristic of the base station – Sano [0070] …Based on the request, the network side changes a call (step S12), and maintains the communication. This call change is carried out by the cellular network 6 and the WLAN 8 via the gateway 20).
                          
          As to claim 45, claim 45 is a non-transitory computer-readable apparatus that is directed to the method of claim 28.  Therefore, claim 45 is rejected for the reasons as set forth in claim 28.        

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sano and Reznik, in view of Breau; Jeremy R. et al, US 20110179184 A1, July 21, 2011, hereafter referred to as Breau. 

             As to claim 27, the combination of Sano and Reznik teaches the user device of Claim 21.  THE COMBINATION OF SANO AND REZNIK DO NOT TEACH wherein the adjustment of the at least one transmit parameter of the at least one wireless network entity comprises adjustment of one or more spatial diversity parameters of the at least one wireless network entity, HOWEVER IN AN ANALGOUS ART BREAU TEACHES wherein the adjustment of the at least one transmit parameter of the at least one wireless network entity comprises adjustment of one or more spatial diversity parameters of the at least one wireless network entity – Breau [0058] the antenna and front end unit 406 may include multiple antennas to support beam forming and/or multiple input multiple output (MIMO) operations. As is known to those skilled in the art, MIMO operations may provide spatial diversity which can be used to overcome difficult channel conditions and/or increase channel throughput.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider incorporating Breau to enable higher quality reception intensity.  While combination of Sano and Reznik includes the use of multiple antennas (see Reznik at [0077]) Sano and Reznik are both silent as to adjusting a multiple antenna output stream.  Breau provides for adjusting MIMO and beamforming operations that would enhance the quality of reception intensity a key requirement as taught by Sano at location [0003]). 

Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sano and Reznik, in view of Zucchetta; Patrick, US 20130163505 A1, June 27, 2013, hereafter referred to as Zucchetta. 

             As to claim 36, the combination of Sano and Reznik teaches the method of Claim 34.  THE COMBIINATION OF SANO AND REZNIK DO NOT TEACH wherein the modifying of the at least one transmit characteristic of the wireless access node comprises incrementally modifying via a plurality of successive iterations, HOWEVER IN AN ANALAGOUS ART ZUCCHETTA TEACHES wherein the modifying of the at least one transmit characteristic of the wireless access node comprises incrementally modifying via a plurality of successive iterations - Zucchetta [0309]… when the detecting circuit 1424 determines that bits of the variable nodes include trapping set(s) by referring to the statistic data (e.g., the counter number CN of successive iterations having the same syndrome), the detecting circuit 1424 generates an enable signal S_EN to control the order set normalization unit 1428 and a normalization index signal S_IDX to control the channel value normalization unit 1426.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sano’s decision logic with Zucchetta algorithm and change the power state of the interfaces based on changes to signal intensity.  Sanos does not include a modifying feature based on dynamic transmission attributes but Zucchetta solves this problem.  Motivation to consider Zucchetta feature stems from a desire to provide interfaces operating according to electric wave reception intensity or a communication condition to offer a highly convenient communication environment without impairing a degree of freedom in communication, as taught by Sano at location [0009]).

Claims 28, 38 – 39, and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sano and Reznik, in view of Khoryaev; Alexey et al., US 20130242812 A1, September 19, 2013, hereafter referred to as Khoryaev. 

              As to claim 28, the combination of Sano and Reznik teaches the user device of Claim 21, wherein the measurement of the at least one network parameter associated with the second wireless network comprises measurement of one or more of (i) a Reference Signal Received Power (RSRP) value, (ii) a Reference Signal Received Quality (RSRQ) value, or (iii) a Signal to Interference Noise Ratio (SINR) value - Khoryaev [0061] Several other types of measurements are also possible, including, by way of illustration and without limitation, a measurement of received signal strength, a Reference Signal Received Power ( RSRP) measurement, and a Reference Signal Received Quality ( RSRQ) measurement.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sano and Reznik with Khoryaev realize optional measurement technologies.  While the combination of Sano and Reznik do measure 

            As to claim 38, the combination of Sano and Reznik teaches the method of Claim 37, wherein the first wireless signal type comprises signals compliant with a Wi-Fi (IEEE 802.11) standard  - Sano [0005] The WLAN system includes IEEE (Institute of Electrical and Electronic Engineers) 802.11g.  THE COMBINATION OF SANO AND REZNIK DO NOT TEACH and the second wireless signal type comprises signals compliant with a Long Term Evolution (LTE)-based standard, the LTE-based standard comprising at least one of (i) LTE-U (Long Term Evolution in unlicensed spectrum) or (ii) LTE-LAA (Long Term Evolution, Licensed Assisted Access HOWEVER IN AN ANALAGOUS ART KHORYAEV TEACHES and the second wireless signal type comprises signals compliant with a Long Term Evolution (LTE)-based standard, the LTE-based standard comprising at least one of (i) LTE-U (Long Term Evolution in unlicensed spectrum) or (ii) LTE-LAA (Long Term Evolution, Licensed Assisted Access– Khoryaev [0061] Throughout this application, Release 11 can refer to the prerelease issued by 3GPP LTE in the spring of 2012.  Here, the claimed ‘LTE-U’ is taught by Khoryaev as ‘Release 11’ because the release of 3GPP LTE teaches the LTE-U protocol in unlicensed spectrum. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the updated features of Khoryaev to better enable Sano detection and parsing of air interface signals.  The combination of Sano and Reznik does not suggest or teach the LTE-U protocol but Khoryaev teaches the 3GPP LTE release 11 that includes the LTE-U protocol for the unlicensed spectrum.  Sano would be motivated to consider Khoryaev due to his desire to provide interfaces operating according to electric wave reception intensity or a communication condition 

            As to claim 39, the combination of Sano, Reznik, and Khoryaev teaches the method of Claim 38, further comprising transmitting third data causing the client device to modify an energy detection threshold thereof, the modification of the energy detection threshold enabling the client device to more preferentially select the Wi-Fi signals over the LTE-based signals in the presence of both – Sano [0077] During the communication, monitoring of electric wave reception intensity level is carried out as monitoring of a communication state. When a communication state at the WLAN interface WI on communication deteriorates, the cellular interface CI is connected to the power supply while the communication is maintained, and electric wave reception intensity at the cellular interface CI is detected. If the cellular interface CI is determined to be in a fine communication state as a result of the detection, the communication through the WLAN interface WI is changed to communication through the cellular interface CI, and a request for communication changeover, i.e., a call change is sent to the network side.  Here, the claimed ‘energy detection threshold’ is taught by Sano as ‘intensity level’ whereas the claimed ‘transmitting’ is taught by Sano as ‘is sent’ because the call change is being transmitted whereas the claimed ‘third data’ is taught by Sano as ‘call change’ because the ‘first data’ would be detection that the WI is degraded and the ‘second data’ would be detection of CI working state. The claimed ‘modification’ is taught by Sano as ‘WI is changed’ as the intensity level is again restored via the CI).

          As to claim 44, claim 44 is a non-transitory computer-readable apparatus that is directed to the method of claim 38.  Therefore, claim 44 is rejected for the reasons as set forth in claim 38.

s 40 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sano and Reznik, in view of Chen; Xuemin, US 20110299411 A1, December 8, 2011, hereafter referred to as Chen. 

           As to claim 40, the combination of Sano and Reznik teaches the method of Claim 34. THE COMBINATION OF SANO AND REZNIK DO NOT TEACH wherein the detecting the degraded condition of a connection between the client device and a wireless access node comprises monitoring, at the wireless access node, at least one of: (i) a BER (bit error rate) associated with the degraded connection over a period of time, or (ii) a number of disconnection events between the client device and the wireless access node, HOWEVER IN AN ANALAGOUS ART CHEN TEACHES wherein the detecting the degraded condition of a connection between the client device and a wireless access node comprises monitoring, at the wireless access node, at least one of: (i) a BER (bit error rate) associated with the degraded connection over a period of time, or (ii) a number of disconnection events between the client device and the wireless access node – Chen [0072] The available network resources may comprise physical layer connections, time slots, power and/or bandwidths available for the requested service. The network quality may comprise information such as, for example, varying bandwidth, variable bit error rate, and/or unexpected quality degrade.  Here, the claimed ‘period of time’ is taught by Chen as ‘time slots’ whereas the claimed ‘wireless access node’ is illustrated by Chen at Figure 1 as ‘broadband gateway 102’.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chen into the combination of Sano and Reznik providing an additional QOS factor to ensure Sano client has the most effective network solution.  The combination of Sano and Reznik do explicitly teach a bit error rate attribute combined with time as a measurement factor.  Chen includes both time and error rate as a signal attribute.  Sano would be motivated to consider Chen due to his desire to provide 

         As to claim 43, the combination of Sano and Reznik teaches the non-transitory computer-readable apparatus of Claim 42, wherein the data representative of the performance metric associated with the base station comprises at least one of (i) data indicative of a data rate, (ii) data indicative of an error rate, or (iii) data indicative of failed attempts by the client device to connect to the base station – Chen [0072] The available network resources may comprise physical layer connections, time slots, power and/or bandwidths available for the requested service. The network quality may comprise information such as, for example, varying bandwidth, variable bit error rate, and/or unexpected quality degrade.  Here, the claimed ‘period of time’ is taught by Chen as ‘time slots’ whereas the claimed ‘wireless access node’ is illustrated by Chen at Figure 1 as ‘broadband gateway 102’.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chen into the combination of Sano and Reznik providing an additional QOS factor to ensure Sano client has the most effective network solution.  The combination of Sano and Reznik do explicitly teach a bit error rate attribute combined with time as a measurement factor.  Chen includes both time and error rate as a signal attribute.  Sano would be motivated to consider Chen due to his desire to provide interfaces operating according to electric wave reception intensity or a communication condition to offer a highly convenient communication environment without impairing a degree of freedom in communication, as taught by Sano at location [0009]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /WILLIAM B JONES/Examiner, Art Unit 24912/23/2021
/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491